JOINT INSURED FIDELITY BOND AGREEMENT Agreement made as of February 15, 2010 by and among each investment company or investment adviser listed on Schedule I hereto (collectively, the "Insureds"). WITNESSETH: WHEREAS, each Insured is either an investment company (each, a "Fund" and collectively, the "Funds") registered under the Investment Company Act of 1940, as amended (the "1940 Act"), or an investment adviser registered under the Investment Advisers Act of 1940, as amended; WHEREAS, each Insured is covered as a joint insured under the Investment Company Fidelity
